                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JUSTIN L. WARE,                           )
                                          )
                    Petitioner,           )                 4:18CV3135
                                          )
             v.                           )
                                          )
NEIL A. MILLER, Buffalo County            )      MEMORANDUM AND ORDER
Sheriff,                                  )
                                          )
                    Respondent.           )
                                          )


       Pursuant to the Petitioner’s response (filing no. 231) to my Memorandum and
Order (filing no. 22), this matter is dismissed without prejudice so Petitioner can file
a post-conviction action in state court.2

      IT IS ORDERED that the petition for writ of habeas corpus (filing no. 1) is
dismissed without prejudice. A separate judgment will be issued.

      DATED this 9th day of April, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge




      1
        The response was not filed by the deadline I set. But, since it was only several
days late, I have, in the exercise of my discretion, considered it anyway.
      2
     I, again, remind the Petitioner that he must act promptly. See filing no. 22 at
CM/ECF pp.2-3 and footnotes 2 & 3.
